DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference character “3a” (page 10, line 10), “2a” (page 11, line 4), and “3e” (page 13, line 22).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "calibrated holes" in line 8-9.  It is not clear what such calibrated hole look like, and how to distinguish it from another not calibrated hole. 
Claim 10 recites the limitation "an outlet" in line 2.  It’s not clear whether Applicant refers to the “outlets” in claim 9, line 10. 
Claim 10 recites the limitation "an outlet that increases progressively as a distance from said delivery port increases" in line 2-3.  It’s not clear what aspects of the outlet increases. 
Claim 11 recites the limitation "the dimension of the outlets of said calibrated holes and said preset supply pressure are adapted to ensure substantially identical flow-rate of the mixture through each one of said at least two calibrated holes" in lines 1-3.  Applicant attempts to define the dimensions of the outlets of said calibrated holes by the result to be achieved. Structural elements in the system need to be described in terms of technical features rather than method steps.
Claim 15 recites the limitation "the dimension of said calibrated holes are calculated on the basis of distributed load losses and of localized load losses" in lines 1-3.  Applicant attempts to define the dimensions of the calibrated holes by the result to be achieved. Structural elements in the system need to be described in terms of technical features rather than method steps.
Claim 16 recites the limitation "said pump apparatus" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 reiterates part of the features of claim 1 without contributing any additional subject matter.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 11, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakade et al. (US 3,783,624).
With regards to claim 9, Nakade et al. discloses a system (figure 1-2) for injecting expanding resins (abstract; col. 18, lines 5-19) into soils to be consolidated (25), the system comprises: a pump apparatus (27, 29) operationally associated, at a delivery port (26), with a tubular element (23) which is configured to be inserted into a respective hole defined in a soil to be consolidated and is adapted to send to said tubular element a mixture at a preset supply pressure (figure 1; col. 6, lines 46-63), said tubular element having, at a lateral surface (21) 
As to claim 11, Nakade et al. discloses wherein the dimensions of the outlets (22) of said calibrated holes and said preset supply pressure are adapted to ensure a substantially identical flow-rate of the mixture passing through each one of said at least two calibrated holes (the system of Nakade et al. is capable such a function).
With regards to claim 16, Nakade et al. discloses a method for injecting expanding resins into soils to be consolidated (figure 1), the method including the following steps: - drilling a soil (25) to be consolidated in order to provide at least one hole, - estimating a rupture pressure of the soil at regions affected by said hole (conventional to know the soil rupture pressure to prevent clogging), - inserting, into said at least one hole, a tubular element (23) which has, at a lateral surface (21) thereof, a plurality of holes (22) which are mutually spaced apart along a direction of longitudinal extension of said tubular element (figure 2), at least two of said plurality of holes comprising respective calibrated holes (22) which have an outlet, and - supplying intermittently, by way of said pump apparatus (27, 29) at a preset supply pressure, expanding resin toward said delivery port, dimensions of the outlets of said calibrated holes and the preset supply pressure of the resin to said tubular element being such as to allow an outflow .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakade et al. (US 3,783,624).
As to claim 10, Nakade et al. discloses the invention substantially as claimed. However, Nakade et al. is silent about wherein said at least two calibrated holes have an outlet that increases progressively as a distance from said delivery port increases. It would have been an obvious matter of design choice to modify the size of the holes as claimed, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). 
Claim 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakade et al. (US 3,783,624) in view of Perkins et al. (US 2012/0328375).
As to claim 12, Nakade et al. discloses said pump apparatus is connected by way of a flexible hose (28) to said delivery port (26) (figure 1). Nakade et al. discloses the invention 
As to claim 13, Nakade et al. as modified discloses wherein said injection gun (46) comprises a mixing chamber (46a) which is connected in input to a first supply duct and to a second supply duct which are heated and are adapted to convey into said chamber (Perkins paragraph 0045; “the two components are mixed in the mixing chamber”; figure 3), at a predefined pressure, components of said mixture, said mixing chamber being further connected to a third supply duct (Nakade figure 1; hose from air compressor 29) configured for supplying air under pressure for the activation of said injection gun, a discharge duct (28) being provided which is connected to said mixing chamber and is connected to said tubular element.
As to claim 14, Nakade et al. discloses wherein said calibrated holes (22) are mutually spaced apart along the direction of longitudinal extension of said tubular element (23) (Nakade figure 1-2).
As to claim 15, Nakade et al. discloses wherein the dimensions of said calibrated holes (22) can be calculated on the basis of distributed load losses and of localized load losses.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIB A OQUENDO/Primary Examiner, Art Unit 3678